DETAILED ACTION
	This action is responsive to the following communications: the Application filed June 08, 2021, and Information Disclosure Statement filed on June 08, 2021.
	Claims 1-20 are pending. Claims 1 and 12 are independent.

Information Disclosure Statement
	Acknowledged is made of Application’s Information Disclosure Statement (IDS) Form PTO-1449 filed on June 08, 2021. This IDS has been considered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-9 and 12-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 8-12 and 16 of U.S. Patent No 11,031,083. Although the claims at issue are not identical, they are not patentably distinct from each other because, they claim the same coverage of invention by providing a bank of memory divided into a plurality of sections of memory.


	Regarding independent claim 1, claim 1 of recited discloses the limitation of claim 1. an apparatus, comprising: a memory cell array including a bank of memory divided into a plurality of sections of memory; and row decoder configured to decode a first received address to access a first block of rows of memory cells that is at least partially distributed across a first section and a second section of the plurality of sections of memory and to decode a second received address to access a second block of rows of memory cells is that is at least partially distributed across the first section and a third section of the plurality of sections of memory. Noted: since recited patent disclose: a bank of memory including a plurality of groups of memory, each of the groups o memory including a plurality of sections of memory. Meaning: A plurality of sections include a first section, a second section and so on.

	Regarding claim 2, claim 1 of recited patent discloses the limitation of claim 2. The apparatus of claim 1, wherein the first block of rows of memory cells includes rows of memory from more than two sections of the plurality of sections of memory.

	Regarding claim 3, claims 1 and 10 of recited patent discloses the limitation of claim 3. The apparatus of claim 1, wherein one of the plurality of sections of memory includes all redundant rows of memory cells allocated to the bank, wherein the redundant rows of memory are configured to repair defective rows of the first block of rows of memory cells.

	Regarding claim 4, claim 1 of recited patent discloses the limitation of claim 4. The apparatus of claim 3, wherein the one of the plurality of sections of memory that includes all of the redundant rows of memory cells is a fourth section of the plurality of sections of memory.

	Regarding claim 5, claim 2 of recited patent discloses the limitation of claim 5. The apparatus of claim 3, wherein the one of the plurality of sections of memory that includes all of the redundant rows of memory cells is the first section of the plurality of sections of memory. 

	Regarding claim 6, claim 12 of recited patent discloses the limitation of claim 6. The apparatus of claim 3, wherein the redundant rows of memory cells are disposed between rows of prime memory of the one of the plurality of sections of memory.

	Regarding claim 7, claim 8 of recited patent discloses the limitation of claim 7. The apparatus of claim 1, further comprising: a first set of sense amplifiers coupled to columns of memory included in the first section of the plurality of sections of memory associated with the first block of rows of memory cells and configured to be activated to access rows of the first block of rows of memory cells included in the first section; and
a second set of sense amplifiers coupled to columns of memory included in the second section of the plurality of sections of memory associated with the first block of rows of memory cells and configured to be activated to access rows of the first block of rows of memory cells included in the second section.

	Regarding claim 8, claim 9 of recited patent discloses the limitation of claim 8. The apparatus of claim 1, wherein the first block of rows of memory cells includes rows of memory from each section of the plurality of sections of memory that include rows of memory for two different blocks of memory.

	Regarding claim 9, claim 11 of recited patent disclose the limitation of claim 9. The apparatus of claim 8, wherein a total number of rows for the first block of rows of memory cells is equal to a number of rows that may be used as a rows of redundant memory.

	Regarding independent claim 12, claims 7 and 10 of recited patent disclose the limitation of claim 12. A method, comprising: decoding a first address to access a first block of rows of prime memory of a bank of memory, wherein the first block of rows of prime memory are distributed across at least first and second sections of the bank of memory;  decoding a second address to access a second block of rows of prime memory of the bank of the memory, wherein the second block of rows of prime memory are distributed across at least the first and a third section of the bank of memory; and
repairing a row of prime memory of the bank of memory by accessing a row of redundant memory included in a fourth section of the bank of memory. Noted: since recited patent disclose: a bank of memory including a plurality of groups of memory, each of the groups o memory including a plurality of sections of memory. Meaning: A plurality of sections include a first section, a second section and so on.

	Regarding claim 13, claims 8 and 16 of recited patent disclose the limitations of claim 18 The method of claim 12, further comprising decoding the first address to access the first block of rows of prime memory additionally distributed across a fifth section of the bank of memory.

	Regarding claim 14, claim 10 of recited patent disclose the limitation of claim 14. The method of claim 12, wherein the fourth section of the bank of memory includes all redundant rows memory allocated to the bank.

	Regarding claim 15, claim 8 of recited patent discloses the limitation of claim 15. The method of claim 12, wherein the fourth section of the bank of memory is a same section as the first section of the bank of memory. Noted: claim 8 discloses: a memory array including a plurality of banks of memory and a plurality of sets of sense amplifiers, each of banks of memory including memory cells arranged in rows and columns of memory, the rows and columns included in a plurality of sections of memory. Therefore, fourth section of bank of memory must be a same section as the first section of the bank of memory

	Regarding claim 16, claim 7 of recited patent discloses the limitations of claim16.  The method of claim 12, further comprising decoding a third address to access a third block of rows of prime memory of the bank of the memory, wherein the third block of rows of prime memory are distributed across at least the fourth section of the bank of memory.

	Regarding claim 17, claim 8 of recited patent discloses the limitation of claim 17. The method of claim 12, further comprising: activating a first set of sense amplifiers coupled to columns of memory included in the first section of the plurality of sections of memory associated with the first block of rows of prime memory to access rows of the first block of rows of prime memory included in the first section; and
activating a second set of sense amplifiers coupled to columns of memory included in the second section of the plurality of sections of memory associated with the first block of rows of prime memory to access rows of the first block of rows of prime memory included in the second section. 

	Regarding claim 18, claim 8 of recited patent discloses the limitation of claim 18. The method of claim 12, further comprising decoding the first address to access the first block of rows of prime memory additionally distributed across rows of memory from each section of the bank of memory.


		

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 10 and 11 is/are rejected under 35 U.S.C. 102 (a)(1) as being anticipated  by Bessho et al. (US 2008/0291766).



	Regarding independent claim 1, Bessho et al disclose an apparatus, comprising: a memory cell array including a bank of memory divided into a plurality of sections of memory (figures 1 and 2); and row decoder (Row Decoder, figure 2) configured to decode a first received address to access (see para.[0017] discloses: when accessing memory cells of the quarter-block 200 corresponding to a request memory address, the memory addresses are decoded so that the row decoder activates) a first block (first block figure 4 below) of rows of memory cells (figures 4 and 5) that is at least partially distributed across (see para.[0017] discloses: when accessing memory cells of the quarter block 200 in figure 2 (figure 2 is similar to figure 4 below) corresponding to a requested memory address, the memory addresses are decoded so that the row decoder active two word lines (i.e. two rows).  Two rows meaning: partially distributed) a first section (first section figure 4 below) and a second section (second section is on the second block) of the plurality of sections of memory (figures 2 and 4) and to decode a second received address to access a (after receive address to a to access first block then received address to access second block) second block of rows (second block figure 4 below) of memory cells is that is at least partially distributed (see address above) across the first section and a third section (third section figure 4 below) of the plurality of sections of memory (figures 2 and 4).

    PNG
    media_image1.png
    765
    691
    media_image1.png
    Greyscale



	Regarding claim 2, Bissho et al. disclose the limitation of claim 1.
	Bissho et al. further disclose  wherein the first block of rows of memory cells includes rows of memory from more than two sections of the plurality of sections of memory (figure 4 above discloses all limitations of claim 2)

	Regarding claim 10, Bissho et al. disclose the limitation of claim 1.
	Bissho et al. further disclose wherein the first section of memory (figure 4 above) includes a non- power-of-two number of rows of memory (when memory does not accessed meaning it does include a non-power of two number of rows of memory)

	Regarding claim 11, Bissho et al disclose the limitation of claim 10.
	Bissho et al. further disclose wherein each of the first block of rows of memory cells (figure 4 above) includes a power-of-two number of rows of memory (see para.[0017] discloses: when accessing memory cells of the quarter block 200 corresponding to a request memory address, the memory addresses are decoded so that the row decoder activates two word lines (i.e. two rows of memory cells). Noted: when memory access memory cells includes a power).

	


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bessho et al. (US 2008/0291766) in view of KAMBARA (US 2009/0196108).

	Regarding claim 3, Bessho et al. disclose the limitation of claim 1.
	However, Bessho et al. are silent with respect wherein one of the plurality of sections of memory includes all redundant rows of memory cells allocated to the bank, wherein the redundant rows of memory are configured to repair defective rows of the first block of rows of memory cells.
	KAMBARA discloses wherein one of the plurality of sections of memory (see figures 1-9 show plurality of blocks and they include plurality of section, see ABTRACT discloses: write section and read section, also see para.[0072]) includes all redundant rows of memory cells (REDUNDANT MEMORY BLOCK, also see para.[0011] discloses: row selection circuit for selecting a row in each of the memory blocks M39, M38, …. M1, M0, MR) allocated to the bank (figures 1-9 include BANK), wherein the redundant rows of memory are configured to repair defective rows of the first block of rows (MR1, figure 5, also see para.[0013] and  para.[0002] below) of memory cells.

    PNG
    media_image2.png
    173
    981
    media_image2.png
    Greyscale


Since Bessho et al. and KAMBARA are both from the same field of endeavor, the purpose disclosed by KAMBARA would have been recognized in the pertinent art of Bessho et al.
	It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to apply the teaching of KAMBARA to teaching of Bessho et al. for purpose of using the redundant rows of memory to repair defective rows.

	Claim(s) 4-6 and 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bessho et al. (US 2008/0291766) in view of KAMBARA (US 2009/0196108) and further in view of Nasu et al. (US 2009/0285043).

	Regarding claim 4, the combination of Bessho et al. and KAMBARA disclose the limitation of claim 3.
	However, the combination of Bessho et al. and KAMBARA are silent with respect to wherein the one of the plurality of sections of memory that includes all of the redundant rows of memory cells (see Abstract disclose below) is a fourth section of the plurality of sections of memory (94, figure 6A, also see para.[0037] discloses: each of the sets 94 in figure 6 includes first sections 94 and a second section 98 that includes one or more redundant word lines (RWL) in excess of the redundant word lines (RWL) of the first section).
Systems, memory arrays and methods (e.g., methods of block repair) are provided. One such system includes a memory array including a memory bank including a plurality of sections, wherein each of the plurality of sections includes at least one redundant row. Further embodiments provide for mapping non-redundant rows associated with a section associated with a block failure to distributed redundant rows.
	
Since Bessho et al., KAMBARA and Nasu et al. are from the same field of endeavor, the purpose disclosed by Nasu et al.  would have been recognized in the pertinent art of Bessho et al. and KAMBARA.
	It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to apply the teaching of Nasu et al. to teaching of Bessho et al. and KAMBARA for purpose of using the redundant rows of memory to repair defective rows.

	Regarding claim 5, the combination of Bessho et al. and KAMBARA disclose the limitation of claim 3.
	The combination of Bessho et al. and KAMBARA are silent with respect to wherein the one of the plurality of sections of memory that includes all of the redundant rows of memory cells is the first section of the plurality of sections of memory. 
	Nasu et al. disclose wherein the one of the plurality of sections of memory that includes all of the redundant rows of memory cells is the first section of the plurality of sections of memory (see figure 6A and para.[0037] below).

    PNG
    media_image3.png
    175
    901
    media_image3.png
    Greyscale


	Since Bessho et al., KAMBARA and Nasu et al. are from the same field of endeavor, the purpose disclosed by Nasu et al.  would have been recognized in the pertinent art of Bessho et al. and KAMBARA.
	It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to apply the teaching of Nasu et al. to teaching of Bessho et al. and KAMBARA for purpose of using the redundant rows of memory to repair defective rows.

	Regarding claim 6, the combination of Bessho et al. and KAMBARA disclose the limitation of claim 3.
	However, the combination of Bessho et al. and KAMBARA are silent with respect wherein the redundant rows of memory cells are disposed between rows of prime memory of the one of the plurality of sections of memory.
	Nasu et al. disclose wherein the redundant rows of memory cells are disposed between rows of prime memory of the one of the plurality of sections of memory (see Abstract below, also see figures 4 -6A)

    PNG
    media_image4.png
    135
    886
    media_image4.png
    Greyscale

	Since Bessho et al., KAMBARA and Nasu et al. are from the same field of endeavor, the purpose disclosed by Nasu et al.  would have been recognized in the pertinent art of Bessho et al. and KAMBARA.
	It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to apply the teaching of Nasu et al. to teaching of Bessho et al. and KAMBARA for purpose of using the redundant rows of memory to repair defective rows.


	Regarding claim 8, the combination of Bessho et al. and KAMBARA disclose the limitation of claim 1.
	However, the combination of Bessho et al. and KAMBARA are silent with respect to  wherein the first block of rows of memory cells includes rows of memory from each section of the plurality of sections of memory that include rows of memory for two different blocks of memory 
	Nasu et al. disclose wherein the first block of rows of memory cells includes rows of memory from each section of the plurality of sections of memory that include rows of memory for two different blocks of memory (see Abstract discloses: Systems, memory  arrays and methods (e.g. methods of blocks repair) are provided. One such system includes a memory array including a memory bank (block) including a plurality of sections includes at least one redundant row. Further, embodiment provide for mapping non-redundant rows associated with a section associated with block failure to distributed redundant rows. Since Abstract discloses above, Examiner can pick any block as first row or second rows of memory cells, also see figures 4-7 for more detail). 
	Since Bessho et al., KAMBARA and Nasu et al. are from the same field of endeavor, the purpose disclosed by Nasu et al.  would have been recognized in the pertinent art of Bessho et al. and KAMBARA.
	It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to apply the teaching of Nasu et al. to teaching of Bessho et al. and KAMBARA for purpose of using the redundant rows of memory to repair defective rows.

	Regarding claim 9, the combination of Bessho et al., KAMBARA and Nasu et al. disclose the limitation of claim 8.
	Nasu et al. further disclose rows for the first block of rows of memory cells is equal to a number of rows that may be used as a rows of redundant memory (see figures 4-7, also see claim 11 discloses: a memory bank comprising a plurality of sections, wherein one of the sections comprises redundant rows, and wherein the number of redundant rows is equal to or greater then the number of non-redundant rows comprised in an other section of the memory array).

Claims 19 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,031,083 in view of Bissho et al. (US 2008/0291766).

	Regarding claim 19, recited patent ‘083 discloses the limitation of claim 12.
	However, recited patent ‘083 is silent with respect to wherein the first section of the bank of memory includes a non-power-of-two number of rows of memory.
	Bessho et al. disclose wherein the first section of the bank of memory (see figures 1, 2 and 4) includes a non-power-of-two number of rows of memory (see para.[0017] discloses: when accessing memory cells of the quarter block 200 corresponding to a request memory address, the memory addresses are decoded so that the row decoder activates two word lines (i.e. two rows of memory cells). Noted:  when memory does not accessed meaning it does include a non-power of two number of rows of memory)
	Since recited patent ‘083 and Bessho et al. are from the same field of endeavor, the purpose disclosed by Bessho et al.  would have been recognized in the pertinent art of recited patent ‘083.
	It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to apply the teaching of Bessho et al. to teaching of recited patent ‘083 for purpose of using a non-power-of-two number of rows of memory for the first section of memory.

	Regarding claim 20, the recited patent ‘083 discloses the limitation of claim 18.
	However, the recited patent ‘083 is silent with respect to wherein the first block of rows of prime memory includes a binary number of rows of memory. 
	Bessho et al. discloses wherein the first block of rows of prime memory (see figures 2 and 4) includes a binary number of rows of memory (see para.[0017] discloses: when accessing memory cells of the quarter block 200 corresponding to a request memory address, the memory addresses are decoded so that the row decoder activates two word lines (i.e. two rows of memory cells). Noted: when memory access memory cells includes a power). Noted: Binary number below is just example for a binary number of rows of memory.

    PNG
    media_image5.png
    222
    664
    media_image5.png
    Greyscale


	Since recited patent ‘083 and Bessho et al. are from the same field of endeavor, the purpose disclosed by Bessho et al.  would have been recognized in the pertinent art of recited patent ‘083.
	It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to apply the teaching of Bessho et al. to teaching of recited patent ‘083 for purpose of using a non-power-of-two number of rows of memory for the first section of memory.



	 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH D DINH whose telephone number is (571)270-5375. The examiner can normally be reached Monday to Friday 8:00am 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on 571-272-1852. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MINH D DINH/Examiner, Art Unit 2827                                                                                                                                                                                                        
/HUAN HOANG/Primary Examiner, Art Unit 2827